

116 HR 8999 IH: Transparent Leadership Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8999IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Beyer introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the speeches and schedules of the heads of executive agencies to be made publicly available, and for other purposes.1.Short titleThis Act may be cited as the Transparent Leadership Act of 2020.2.Public availability of speeches and schedules of heads of executive agencies(a)Public availability of speeches(1)Speeches given during covered periodWith respect to a speech given by the head of an executive agency during the covered period, a copy of such speech shall be publicly available not later than 6 months after the date of the enactment of this Act. (2)Speeches given after date of enactmentWith respect to a speech given by the head of an executive agency after the date of the enactment of this Act, a copy of such speech shall be publicly available not later than 30 days after the date on which such speech is given.(b)Public availability of schedules(1)Schedules for date during covered periodWith respect to a schedule of the head of an executive agency for a date occurring during the covered period, a copy of such schedule shall be publicly published not later than 6 months after the date of the enactment of this Act.(2)Schedules for date after date of enactmentWith respect to a schedule of the head of an executive agency for a date occurring after the date of the enactment of this Act, a copy of such schedule shall be publicly published not later than 30 days after such date.(c)DefinitionsIn this Act:(1)Covered periodThe term covered period means the period beginning on January 20, 2017 and ending on the date of the enactment of this Act.(2)Executive agencyThe term executive agency means an agency, department, or instrumentality in the executive branch of the Federal Government.(3)Head of an executive agencyThe term head of an executive agency includes, with respect to the United States Postal Service, the Postmaster General and the Deputy Postmaster General.